DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-24 and 27-44 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 21, 2021.
Specification
The amendment filed June 15, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in the amended abstract the examiner cannot find support in the original disclosure for the closed macrocells not being preferred (in line 5 change “e.g.,” back to -- preferably -- ).
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: The amended abstract is not on a separate sheet as required by 37 CFR 1.72(b).  See MPEP 714(II)(B).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	To provide proper antecedent basis, in claim 15 line 12 applicant should change “sealing elastomeric,” to -- sealing elastomeric composition, -- .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2017/076531 A1 (equivalent to US Patent Application Publication .
 	The only differences between the WO ‘531 tire and the claimed tire are that a) the reference is silent as to whether the noise reducing closed-cell foam material ring (closed-cell foam noise reducing element) comprises polyolefin material and b) the reference does not disclose the claimed self-supporting film (US ‘828 embodiment of Figure 2, paragraphs 0001-0028: carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber compound (layer of airtight elastomeric material), sealant 8 (layer of sealing elastomeric composition) (which can be based on elastomeric material such as butyl rubber or polyurethane), closed-cell foam material ring 10 (closed-cell foam noise reducing element)), however a) it is well known in such tires to use polyethylene (one of applicant’s recited polyolefins, specification p. 20 line 17 - p. 21 line 3) as the foam material in order to obtain known advantages such as light weight, controllability of foaming, and durability, as evidenced for example by WO ‘486 (US ‘127 paragraph 0049), US ‘705 (paragraph 0054), Yukawa (col. 4 lines 5-29), Yukawa et al. ‘624 (col. 3 lines 3-22), Shinmura (col. 2 line 48 - col. 3 line 2), and Yukawa et al. ‘613 (col. 2 line 62 - col. 3 line 22) and b) WO ‘698 teaches to provide a thermoplastic polyamide self-supporting film having a thickness in the finished tire of preferably about 5-25 μm with an exemplary value of 18 μm on the radially inner surface of such tire sealant layers in order to improve the tire’s self-sealing property and to facilitate manufacturing (embodiment of Figure 1, p. 3 line 4 - p. 32 line 14, exemplary 18 μm film thickness p. 12 lines 8-21 and p. 26 lines 30-34); it would therefore have been obvious to one of ordinary skill in the art in the 
 	Contrary to applicant’s arguments, WO ‘531 teaches away from using only the prior art open-cell foam as the attachment to the sealant because the open-cell foam lacks airtightness and so does not compensate for the altered sealant flow characteristics, but clearly teaches that using closed-cell foam solves this problem despite the altered sealant flow characteristics (US ‘828 paragraphs 0001-0006) and shows in Figure 2 that the entire outer surface of the closed-cell foam ring can be attached to the sealant layer, so one of ordinary skill in the art would have had a reasonable expectation of success in using the thermoplastic polyamide self-supporting film in combination with the polyethylene closed-cell foam material ring in the above tire.
Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2015/149959 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0015146 A1) in view of Published PCT Application WO 2015/115486 A1 (equivalent to US Patent Application Publication 2016/0347127 A1), US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 .
 	The only differences between the WO ‘959 tire and the claimed tire are that a) the reference is silent as to whether the closed cell foam ring in the sound-absorbing ring (noise reducing element comprising at least one closed-cell foamed material) comprises polyolefin material and b) the reference does not disclose the claimed self-supporting film (US ‘146 embodiment of Figure 2, paragraphs 0001-0028: sound-absorbing ring comprising closed cell foam ring 10 and open cell foam ring 9, self-sealing sealant layer 8 (which can be based on elastomeric material such as butyl rubber or polyurethane) on finished tire of conventional construction comprising carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber compound (layer of airtight elastomeric material) (finished tire = vulcanized and molded tire)), however a) it is well known in such tires to use polyethylene (one of applicant’s recited polyolefins, specification p. 20 line 17 - p. 21 line 3) as the foam material in order to obtain known advantages such as light weight, controllability of foaming, and durability, as evidenced for example by WO ‘486 (US ‘127 paragraph 0049), US ‘705 (paragraph 0054), Yukawa (col. 4 lines 5-29), Yukawa et al. ‘624 (col. 3 lines 3-22), Shinmura (col. 2 line 48 - col. 3 line 2), and Yukawa et al. ‘613 (col. 2 line 62 - col. 3 line 22) and b) WO ‘698 teaches to provide a thermoplastic polyamide self-supporting film having a thickness in the finished tire of preferably about 5-25 μm with an exemplary value of 18 μm on the radially inner surface of such tire sealant layers in order to improve the tire’s self-sealing property and to facilitate manufacturing (embodiment of Figure 1, p. 3 line 4 - p. 32 line 14, exemplary 18 μm film thickness p. 12 lines 8-21 and p. 26 lines 30-34); it would therefore have been obvious to one of ordinary skill in the art in the above tire to use polyethylene as the foam material in order to obtain known advantages such as light weight, controllability of foaming, and durability and to provide in the above tire a self-supporting film having a thickness value in the finished tire in the preferred range of 
 	Contrary to applicant’s arguments, WO ‘959 teaches away from using only the prior art open-cell foam as the attachment to the sealant because the open-cell foam lacks airtightness and so does not compensate for the altered sealant flow characteristics, but clearly teaches that using closed-cell foam solves this problem despite the altered sealant flow characteristics (US ‘146 paragraphs 0001-0008) and shows in Figure 2 that the entire outer surface of the closed-cell foam ring can be attached to the sealant layer, so one of ordinary skill in the art would have had a reasonable expectation of success in using the thermoplastic polyamide self-supporting film in combination with the polyethylene closed-cell foam material ring in the above tire.
Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application 10 2007 028 932 A1 in view of US Patent Application Publication 2005/0086823 A1, US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), Yukawa et al. (7,681,613 B2), and Published PCT Application WO 2011/064698 A1 cited by applicant.
 	The only differences between the DE ‘932 tire and the claimed tire are that a) the reference does not disclose the sound absorbing foam ring (foam noise reducing element) as comprising at least one closed-cell polyolefin material and b) the reference does not disclose the claimed self-supporting film (embodiment of Figure 1, translation paragraphs 0001-0014: carcass insert 6 (carcass 
 	Applicant argues that US ‘823 does not disclose a preference between open-celled foam and closed-cell foam, however both are equally disclosed and a reference does not teach away from an embodiment merely by not preferring that embodiment (MPEP 2123).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over new claim 15 of copending Application No. 16/994,286 in view of Published PCT Application WO 2017/076531 A1 (equivalent to US Patent Application Publication 2020/0254828 A1) having a filing date of August 22, 2016 and a foreign priority date of November 5, 2015 (German PCT has the disclosure of German priority document), German Patent Application 10 2007 028 932 A1, and Published PCT Application WO 2011/064698 A1 cited by applicant. See paragraphs 10 and 12 above: it would have been obvious to one of ordinary skill in the art to provide the copending claim 1 tire with the basic sealant tire structure exemplified in WO ‘531 and DE ‘932 (carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber mixture (layer of airtight elastomeric material), sealant 8 (layer of sealing elastomeric composition) (which can be based on elastomeric material such as butyl rubber or polyurethane)) in order to provide the tire with a self-sealing property and to further provide in the above tire a self-supporting film having a thickness in the finished tire of about 5-25 μm on the radially inner surface of the tire sealant layer in order to improve the tire’s self-sealing property and to facilitate manufacturing. Note that the copending claim 1 “inner surface of the tire” is not required to be the 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is clearly set forth in the rejections.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the self-supporting film cannot be bodily incorporated into the tires of the primary references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. French Patent Application 2 948 606 A1 has similar teachings to WO ‘698 with a film thickness of 7μm-50μm and preferably 10μm-30μm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            June 18, 2021